Citation Nr: 1740699	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-25 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for post-operative anterior cruciate ligament (ACL) tear, right knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to February 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran testified at a Board hearing conducted at the Board's Central Office in Washington, D.C., before the undersigned Veterans Law Judge.

In December 2014, the Board granted a 100 percent rating for posttraumatic stress disorder (PTSD).  At that time, the Board also remanded the right knee rating claim for additional consideration.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the December 2014 remand, the Board requested that a supplemental statement of the case (SSOC) be issued after consideration of additional evidence received since a June 2011 statement of the case.  Such SSOC was issued in May 2017.

The Veteran was afforded a VA knee examination in April 2017.  Although the examiner explained why the opposite joint could not be tested, the examination does not include testing for pain in weight-bearing and nonweight-bearing, or both active and passive range of motion for the right knee.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Veteran should be scheduled for a new VA examination that includes the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing as Correia does apply even if not completely.  A retrospective assessment should be made as well if possible.

While the April 2017 VA examination indicates that the Veteran reported an absence of flare-ups, the new examination may require additional information regarding flare-ups of the right knee disability.  See Sharp v. Shulkin, No. 16-1385, Vet. App. (Sept. 6, 2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).

Ongoing VA medical records should be requested if they exist.

Accordingly, the case is REMANDED for the following actions:

1. Request updated VA treatment records.

2.  Schedule the Veteran for a VA knee examination to determine the current level of severity of the Veteran's service-connected right knee disability.  

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the time period of the claim (since October 2009).  That is, with consideration of the evidence of record and his history of right knee meniscectomy, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this description cannot be provided, then the examiner should clearly explain why, to include discussing whether the prior VA examination accurately represents the Veteran's disability level.

The examiner is asked to list any symptoms and functional impact that the Veteran experiences during any flare-ups of his right knee disability and consider these reports when assessing his function during any such flare-up.  If this information or an estimate cannot be provided, then the examiner should explain why.

A complete rationale or explanation should be provided for any opinions reached.

3.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

